                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               MARTINSBURG


KENNETH ADAMS,

              Petitioner,


v.                                               CIVIL ACTION NO.: 3:18-CV-157
                                                 (GROH)


JENNIFER SAAD,

              Respondent.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       Pending before the Court is the Report and Recommendation (R&R) of United

States Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this

action was referred to Magistrate Judge Trumble for submission of a proposed R&R.

Magistrate Judge Trumble issued his R&R [ECF No. 4] on October 3, 2018. In his R&R,

Magistrate Judge Trumble recommends that the petition [ECF No. 1] be denied and

dismissed without prejudice.

                                    I. BACKGROUND

       On October 1, 2018, Kenneth Adams (“Petitioner”), filed a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241. ECF No. 1. In his petition, the Petitioner

asserts three grounds for relief. Id. at.5-6. In his first ground, the Petitioner avers that

the BOP miscalculated his sentence, specifically the date his sentence commenced. Id.

at 5. In his second ground, the Petitioner asserts that he is being denied good time
credits. Id. at 6. In his third ground, the Petitioner argues that based on grounds one

and two, the BOP has violated the “Accardi doctrine.” Id.

       Upon reviewing the record, the Court finds that the facts as explained in the R&R

accurately and succinctly describe the circumstances underlying the Petitioner’s claims.

For ease of review, the Court incorporates those facts herein; however, it will briefly

outline the most relevant facts of this case.

       The Petitioner was convicted by a jury sitting in the United States District Court

for the Eastern District of Virginia on two counts: second-degree murder and possession

of an unauthorized weapon. These convictions were based on acts that took place

while Petitioner was serving a sentence at the Lorton Reformatory facility in Lorton,

Virginia.    The District Court sentenced the Petitioner to concurrent terms of

imprisonment of 360 months on the second-degree murder charge and 36 months on

the unauthorized weapons charge. This sentence was ordered to run consecutively

with the sentence he was currently serving. The Fourth Circuit affirmed the Petitioner’s

conviction, and the District Court for the Eastern District of Virginia denied Petitioner’s

§.2255 motion to vacate. The Fourth Circuit subsequently denied Petitioner’s request to

file a second or successive §.2255 motion. Petitioner has since filed other motions with

the District Court seeking recalculation of his sentence, which have been denied or are

ultimately still pending.

                                 II. LEGAL STANDARDS

       Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard,



                                                2
the factual or legal conclusions of the magistrate judge as to those portions of the

findings or recommendation to which no objections are addressed. Thomas v. Arn, 474

U.S. 140, 150 (1985). Further, failure to file timely objections constitutes a waiver of de

novo review and the Petitioner’s right to appeal this Court’s Order.            28 U.S.C. §

636(b)(1); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir.1989); United States v.

Schronce, 727 F.2d 91, 94 (4th Cir.1984). Pursuant to this Court’s local rules, “written

objections shall identify each portion of the magistrate judge’s recommended disposition

that is being challenged and shall specify the basis for each objection.” LR PL P 12(b).

The local rules also prohibit objections that “exceed ten (10) typewritten pages or twenty

(20) handwritten pages, including exhibits, unless accompanied by a motion for leave to

exceed the page limitation.” LR PL P 12(d).

       Moreover, “[w]hen a party does make objections, but these objections are so

general or conclusory that they fail to direct the district court to any specific error by the

magistrate judge, de novo review is unnecessary.” Green v. Rubenstein, 644 F. Supp.

2d 723, 730 (S.D. W. Va. 2009) (citing Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

1982)). “When only a general objection is made to a portion of a magistrate judge’s

report-recommendation, the Court subjects that portion of the report-recommendation to

only a clear error review.” Williams v. New York State Div. of Parole, No. 9:10-CV-1533

(GTS/DEP), 2012 WL 2873569, at *2 (N.D.N.Y. July 12, 2012). Courts have also held

that when a party’s objection lacks adequate specificity, the party waives that objection.

See Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002) (finding that

even though a party filed objections to the magistrate judge’s R&R, they were not

specific enough to preserve the claim for review).        Bare statements “devoid of any



                                              3
reference to specific findings or recommendations . . . and unsupported by legal

authority, [are] not sufficient.” Mario 313 F.3d at 766. Finally, the Fourth Circuit has

long held, “[a]bsent objection, we do not believe that any explanation need be given for

adopting [an R&R].” Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983) (finding that

without an objection, no explanation whatsoever is required of the district court when

adopting an R&R).

       Objections to Magistrate Judge Trumble’s R&R were due within fourteen plus

three days of service.    28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Service was

accepted by the pro se Petitioner on October 9, 2018. ECF No. 6. On October 18,

2018, Petitioner’s objections were filed on the docket. ECF. No. 7. Accordingly, this

Court will review the Petitioner’s specific objections to the R&R de novo. The Court will

review the remainder of the R&R for clear error.

                                     III. DISCUSSION

       Magistrate Judge Trumble recommends that this action be dismissed because

the petitions pending before the District Court for the Eastern District of Virginia are

essentially seeking the same relief, via a different route. Therefore, this Court lacks

jurisdiction to consider the issues. Upon review of all the filings in this matter, the Court

finds that the Petitioner has presented no new material facts or arguments in his

objections to the magistrate judge’s R&R. The Petitioner wholly fails to address the

magistrate judge’s determination that the Court lacks jurisdiction due to the outstanding

petitions on the same matter in the Eastern District of Virginia. Rather, the objections

generally state “that this Court can [order] the BOP to . . . calculate the commencement

of his federal sentence.” ECF No. 7 at 2. This is essentially reiterating the Petitioner’s



                                             4
relief sought, which was considered by the magistrate judge when he issued the R&R.

The Petitioner has failed to argue that this Court has jurisdiction to consider his petition.

       Therefore, the Court finds that de novo review is not required because the

Petitioner has failed to make specific objections to the magistrate judge’s analysis as

found within his R&R.

                                     IV. CONCLUSION

       Accordingly, finding that Magistrate Judge Trumble’s R&R carefully considers the

record and applies the appropriate legal analysis, it is the opinion of this Court that

Magistrate Judge Trumble’s Report and Recommendation [ECF No. 4] should be, and

is, hereby ORDERED ADOPTED for the reasons more fully stated therein.

       Thus, Petitioner’s Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 is

DENIED and DISMISSED WITHOUT PREJUDICE.

       This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

of Court is DIRECTED to mail a copy of this Order to the Petitioner by certified mail,

return receipt requested, at his last known address as reflected on the docket sheet.


       DATED: November 7, 2018




                                              5
